Dismissed and Opinion filed November 21, 2002








Dismissed and Opinion filed November 21, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00606-CV
____________
 
ANANT N. MAUKSKAR, M.D., Appellant
 
V.
 
EMCARE PHYSICIAN SERVICES, INC. and JAMES
DONOVITZ, M.D., Appellees
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 00-52589
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a final summary judgment signed March
12, 2002.  On July 25, 2002, this Court
ordered the parties to mediation.  On
September 23, 2002, the parties notified this Court that the case had settled
in mediation.  On November 12, 2002, appellant
filed a motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM




Judgment rendered and Opinion
filed November 21, 2002.
Panel consists of Justices Yates,
Anderson, and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).